DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-9, 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeltser et al. (US. 20130289540A1)(“Zeltser”).
Re Claim 1, Zeltser discloses a method of producing and delivering matter within a mammal (abstract, Fig. 1) comprising: inserting an apparatus (8), comprising an accumulation chamber (chamber between 12 and 36), a pump (36 ), and an isolation chamber (between 34s), within a mammal (Fig. 1); flowing interstitial fluid within the mammal into the accumulation chamber (tissue fluid, ¶0105, ¶0097); pumping, with the pump, the interstitial fluid from the accumulation chamber into the isolation chamber to provide nutrients to transplanted cells disposed within the isolation chamber (the transplanted cell is in 34, ¶0099, ¶0100); producing the matter with the transplanted cells disposed within the isolation chamber (¶0041, ¶0099); and pumping the matter from the isolation chamber to a desired location within the mammal to treat anemia, chronic pain, fabry disease, hearing loss, hemophilia, renal failure, chronic liver disease, or a neurological disease (¶0107, 0123, diabetes is the chronic liver disease; not regulating the blood sugar).  
Re Claim 2, Zeltser discloses wherein the inserting the apparatus within the mammal comprises inserting the apparatus into a subcutaneous tissue of the mammal (Fig. 1, ¶0123).  
Re Claim 3, Zeltser discloses a tissue prevention member preventing tissue from blocking the accumulation chamber (the semi-permeable membrane, ¶0111 and or filter 24 and filter 26, ¶0107).  
Re Claim 4, Zeltser discloses wherein the tissue prevention member comprises a porous, liquid permeable interstitial fluid filter, screen, or mesh (the semi-permeable membrane, ¶0111 and or filter 24 and filter 26, ¶0107).  
Re Claim 8, Zeltser discloses controlling a flow of the interstitial fluid within the apparatus using at least one one-way check valve (¶0107, one–way valve 64 which will control the out-put and lead to control the input).  
Re Claim 9, Zeltser discloses inserting the transplanted cells into the isolation chamber prior to the apparatus being inserted the mammal (¶0009, ¶0027).  
Re Claim 13, Zeltser discloses wherein the pumping the matter from the isolation chamber to the desired location comprises pumping the matter from the isolation chamber, through a catheter of the apparatus (catheter from 16 to 18, Fig. 1), to the desired location (Fig. 1).  
Re Claim 14, Zeltser discloses wherein the desired location is a peritoneal cavity or a portal vein of the mammal (Fig. 1, ¶0115).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 5, 10, 15-18, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser in view of Bodor et al. (US. 20100204683A1) (“Bodor”).
Re Claim 5, Zeltser fails to disclose wherein the tissue prevention member has a pore size in a range of 1 micron to 100 microns.
 However, Bodor discloses an implantable device (Fig. 10) has accumulation chamber (inside 16) has the tissue prevention member (40) with a pore size in a range of 1 micron to 100 microns (range around 100 microns, ¶0080).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser so that the tissue prevention member has a pore size in a range of 1 micron to 100 microns as taught by Bodor for the purpose of using desired pore size for permitting specific body fluid (Bodor, ¶0080). 
Re Claim 10, Zeltser discloses that if the cell is dead then chamber can be replaced (¶0016), but it fails specifically to disclose the step of inserting the transplanted cells into the isolation chamber after inserting the apparatus into the mammal.  
However, Bodor discloses an implantable device (Fig. 10) has accumulation chamber (inside 16) has the tissue prevention member (40) with a pore size in a range of 1 micron to 100 microns (range around 100 microns, ¶0080) and inserting the transplanted cells into the isolation chamber after inserting the apparatus into the mammal (¶0031 as it is refillable).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser so that inserting the transplanted cells into the isolation chamber after inserting the apparatus into the mammal as taught by Bodor for the purpose of refiling the implantable device as recognized step of implantable devices (Bodor, ¶0031).
Re Claim 15, Zeltser fails to disclose treating the anemia with the matter.
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the anemia with the matter (¶0001, ¶0017).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser so that treating the anemia with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
  Re Claim 16, Zeltser fails to disclose wherein the transplanted cells comprise isolated renal peritubular Erythropoietin-producing cells or engineered Erythropoietin-producing cells, and the matter produced by the transplanted cells comprises Erythropoietin.
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the anemia with the matter and wherein the transplanted cells comprise isolated renal peritubular Erythropoietin-producing cells or engineered Erythropoietin-producing cells, and the matter produced by the transplanted cells comprises Erythropoietin (¶0001, ¶0017).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser so that the transplanted cells comprise isolated renal peritubular Erythropoietin-producing cells or engineered Erythropoietin-producing cells, and the matter produced by the transplanted cells comprises Erythropoietin as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 17, Zeltser fails to disclose treating the chronic pain with the matter.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the chronic pain with the matter (¶0142 for deficient of neurotransmitter pain).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that treating the chronic pain with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 18, Zeltser fails to disclose wherein the transplanted cells comprise chromaffin cells which produce the matter comprising amines and peptides, or the transplanted cells comprise engineered cells which produce the matter comprising opioid peptides and catecholamines.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the chronic pain with the matter (¶0142 for deficient of neurotransmitter pain), wherein the transplanted cells comprise chromaffin cells which produce the matter comprising amines and peptides, or the transplanted cells comprise engineered cells which produce the matter comprising opioid peptides and catecholamines (cell produce peptide, ¶0010, cell produce catecholamine ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that the transplanted cells comprise chromaffin cells which produce the matter comprising amines and peptides, or the transplanted cells comprise engineered cells which produce the matter comprising opioid peptides and catecholamines as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 21, Zeltser fails to disclose treating the hearing loss with the matter.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the hearing loss with the matter (cell produce peptide, ¶0010, cell produce neurotrophic factor BDNF ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that the hearing loss with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 22, Zeltser fails to disclose wherein the transplanted cells comprise engineered neurotrophic-factor producing cells, and the matter produced by the transplanted cells comprises neurotrophic-factor.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the hearing loss with the matter and wherein the transplanted cells comprise engineered neurotrophic-factor producing cells, and the matter produced by the transplanted cells comprises neurotrophic-factor.   (cell produce peptide, ¶0010, cell produce neurotrophic factor BDNF ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that the transplanted cells comprise engineered neurotrophic-factor producing cells, and the matter produced by the transplanted cells comprises neurotrophic-factor as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 23, Zeltser fails to disclose treating the hemophilia with the matter.  
However, Bodor discloses an implantable device (Fig. 10) used cell for treating the hemophilia with the matter (cell hemophilia, ¶0017, cell produce neurotrophic factor BDNF ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that treating the hemophilia with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 24, Zeltser fails to disclose wherein the transplanted cells comprise isolated liver sinusoidal endothelial cells or engineered factor VIII producing cells, and the matter produced by the transplanted cells comprises factor VIII.  
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells comprise isolated liver sinusoidal endothelial cells or engineered factor VIII producing cells, and the matter produced by the transplanted cells comprises factor VIII (factor VIII ¶0017, cell produce factor VIII ¶0142).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that the transplanted cells comprise isolated liver sinusoidal endothelial cells or engineered factor VIII producing cells, and the matter produced by the transplanted cells comprises factor VIII tor as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 25, Zeltser fails to disclose treating the renal failure with the matter. 
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells for treating the renal failure with the matter (¶0139).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that treating the renal failure with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
 Re Claim 26, Zeltser fails to disclose wherein the transplanted cells comprise isolated renal progenitor cells, engineered renal progenitor producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises renal progenitor cell factors or mesenchymal stromal cell factors. 
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells for treating the renal failure with the matter (¶0139) and wherein the transplanted cells comprise isolated renal progenitor cells, engineered renal progenitor producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises renal progenitor cell factors or mesenchymal stromal cell factors (¶0016).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that the transplanted cells comprise isolated renal progenitor cells, engineered renal progenitor producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises renal progenitor cell factors or mesenchymal stromal cell factors as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
 Re Claim 27, Zeltser fails to disclose treating the chronic liver disease with the matter.  
However, Bodor discloses an implantable device (Fig. 10) and wherein treating the chronic liver disease with the matter (¶0125).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that treating the chronic liver disease with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 28, Zeltser fails to disclose wherein the transplanted cells comprise isolated hepatocytes, engineered hepatocyte producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises hepatocytes, hepatocyte factors, or mesenchymal stromal factors.  
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells comprise isolated hepatocytes, engineered hepatocyte producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises hepatocytes, hepatocyte factors, or mesenchymal stromal factors (¶0125).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that the transplanted cells comprise isolated hepatocytes, engineered hepatocyte producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises hepatocytes, hepatocyte factors, or mesenchymal stromal factors as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 29, Zeltser fails to disclose treating the neurological disease with the matter. 
However, Bodor discloses an implantable device (Fig. 10) and wherein treating the neurological disease with the matter (¶0139, ¶0140).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that treating the neurological disease with the matter as taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Re Claim 30, Zeltser fails to disclose wherein the transplanted cells comprise isolated neural stem cells, engineered neural stem producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises neural stem cells, neural stem cell factors, or mesenchymal stromal cell factors.
However, Bodor discloses an implantable device (Fig. 10) and wherein the transplanted cells comprise isolated neural stem cells, engineered neural stem producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises neural stem cells, neural stem cell factors, or mesenchymal stromal cell factors (¶0016,¶0140).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplant cell of Zeltser so that the transplanted cells comprise isolated neural stem cells, engineered neural stem producing cells, or engineered mesenchymal stromal producing cells, and the matter produced by the transplanted cells comprises neural stem cells, neural stem cell factors, or mesenchymal stromal cell factorsas taught by Bodor for the purpose of treating a recognized diseases that can be treated an implantable cell (Bodor, ¶0017).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser et al. (US. 20130289540A1)(“Zeltser”) in view of Ash (US. 4,368,737).
Re Claim 6, Zeltser fails to disclose the tissue prevention member comprises a tortuous path.
However, Ash discloses an implantable device (Fig. 6) has accumulation chamber (16) has the prevention member (post 20) and wherein the tissue prevention member comprises a tortuous path (path between the posts 20).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser to include the posts so that the tissue prevention member comprises a tortuous path as taught by Ash for the purpose of enhancing the facilitating the fluid body to enter the chamber (Ash, abstract). 
Re Claim 7, Zeltser fails to disclose wherein the tortuous path comprises a plurality of spaced-apart posts.  
However, Ash discloses an implantable device (Fig. 6) has accumulation chamber (16) has the prevention member (post 20) and wherein the tissue prevention member comprises a tortuous path (path between the posts 20).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser to include the posts so that the tortuous path comprises a plurality of spaced-apart posts as taught by Ash for the purpose of enhancing the facilitating the fluid body to enter the chamber (Ash, abstract). 
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser and Bodor and further in view of Ginggen (US. 20060089619A1).
Re Claim 11, Zeltser in view of Bodor fails to disclose inserting the transplanted cells into the isolation chamber using a needle. 
However, Ginggen discloses an implantable device (Fig.1) has isolation chamber (inside 36) and inserting the refillable material into the isolation chamber using a needle (the needle 32).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser so that inserting the transplanted cells into the isolation chamber using a needle as taught by Ginggen for the purpose of easily refiling the implantable device as recognized step of implantable devices (Ginggen, ¶0004, note that the Ginggen refills the chamber by drug, but bodor suggest the refilling the reservoir as indicated in claim 10). 
  Re Claim 12, Zeltser in view of Bodor fails to disclose inserting the transplanted cells into the isolation chamber through a septum or port.  
However, Ginggen discloses an implantable device (Fig.1) has isolation chamber (inside 36) and inserting the refillable material into the isolation chamber using a needle (the needle 32) through a septum or port (30).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify prevention member of Zeltser so that inserting the transplanted cells into the isolation chamber through a septum or port as taught by Ginggen for the purpose of easily refiling the implantable device as recognized step of implantable devices (Ginggen, ¶0004, note that the Ginggen refills the chamber by drug, but bodor suggest the refilling the reservoir as indicated in claim 10). 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeltser in view of Calias et al. (US. 2012000320202A1) (“Calias”).
Re Claim 19, Zeltser fails to disclose wherein treating the fabry disease with the matter. 
However, Calias discloses an implantable device (Fig.1) treating the fabry disease with the matter (¶0030).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplanted cells of Zeltser so that treating the fabry disease with the matter as taught by Calias for the purpose of heeling a desired diseased (Calias, ¶0030). 
 Re Claim 20, Zeltser fails to disclose wherein the transplanted cells comprise engineered lysosomal-enzyme producing cells, and the matter produced by the transplanted cells comprises lysosomal-enzyme.  
However, Calias discloses an implantable device (Fig.1) treating the fabry disease with the matter (¶0030), wherein the transplanted cells comprise engineered lysosomal-enzyme producing cells, and the matter produced by the transplanted cells comprises lysosomal-enzyme (¶0513)
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify transplanted cells of Zeltser so that the transplanted cells comprise engineered lysosomal-enzyme producing cells, and the matter produced by the transplanted cells comprises lysosomal-enzyme as taught by Calias for the purpose of heeling a desired diseased (Calias, ¶0030). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783      

/Lauren P Farrar/Primary Examiner, Art Unit 3783